[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] Memorandum of Decision on Plaintiff's Motion to Compel Payment of Costs
This is in regard to plaintiff's Motion to Compel Payment of Expert Deposition fees. The plaintiff's expert, Lee Witter, was deposed in Connecticut by attorneys for the defendant, Hartford Hospital Real Estate Corporation (hereinafter "defendant"). Under CPB Sec. 13-29(d) "A nonparty deponent may be compelled by subpoena served within this state to give a deposition . . ., orif a non-resident of this state within any county in this statein which he or she is personally served, or at such other placeas is fixed by order of the judicial authority." Emphasis added.
This court does not know whether Mr. Witter, a resident of South Carolina, was personally served. If not, he would not necessarily have had to come to Connecticut. However, the parties apparently agreed that he be deposed in Hartford County.
Under CPB Sec. 13-4(3) ". . . the judicial authority shall
require that the party seeking discovery pay the expert a reasonable fee for time spent in responding to discovery . . . the judicial authority may require . . . the party seeking discovery to pay the other party a fair portion of the fees andexpenses reasonably incurred by the latter party in obtaining facts and opinions from the expert."1 (Emphasis added.)
Under the provision for time spent in "responding to discovery (i.e. deposition) the court awards the following:
1.  7.5 hours of deposition at $300 per hour        $2,250.00
2.  Preparation for deposition; 6 hrs. @ $150.00       900.00
    3.  Travel time; 6 hrs. @ $150.00                      900.00
Subtotal                                      $4,050.00
    Fair portion of total travel expenses                 1,000.00
Total $5,050.00
Plaintiff's motion is granted and judgment is hereby entered for the defendant to pay plaintiff $5,050.00 in deposition costs within 21 days.
Rittenband, J.